Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 comprises the limitation matching the feature points of the object in the separate target frame to obtain registration points of the feature points.  It is unclear to the Examiner how the feature points of the objects are matched (what the feature points are “matched to”.)  
Additionally, the Examiner was unable to identify how registration points of the feature points are obtained.

Explanation or correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 comprises the limitation feature points of the object in the separate target frame.  As described in similar claim 10, the Examiner recommends
“extract feature points of the object in the separate target frame.”

Appropriate correction is required.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Specifically, for the new Abstract submitted as “Specification” on 4 January 2021:
	Line 8 comprises the incorrectly joined term “outlineinformation”.

Allowable Subject Matter
Claims 4-6, 9-12, 16, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the method of claim 1, the identifying category of each object contained in each picture in the 2D picture set and outline information of each object comprises:
inputting any picture in the 2D picture set into a convolutional neural network, wherein the convolutional neural network outputs an n-level feature map P1...Pn of the picture, and n >= 2; 
locating target proposal region in the P1...Pn by using a region proposal network, wherein each proposal region comprises at least one anchor box; 
when any of the proposal regions comprises at least two anchor boxes, screening the anchor boxes of each proposal region by adopting a non-maximum suppression algorithm, to reserve the anchor box with a highest foreground score, and discard other anchor boxes; 
for each anchor box in the P1...Pn, dividing the anchor box into a pooling unit with a first preset size, extracting the characteristic value of each subunit by using max-pooling, and then outputting the pooled P1...Pn; 
mapping the pooled P1...Pn to a fully-connected feature, identifying an object category of each anchor box on the fully-connected feature and reducing the size of the anchor box; and 
identifying outline information of objects in region of each reduced anchor box by using a full convolutional network.  

Regarding claim 5, claim 5 is dependent on claim 4, claim 4 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claim 5’s dependence on claim 4, claim 5 is objected to for the same reasons as claim 4.

Regarding claim 6, claim 6 is dependent on claim 4, claim 4 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claim 6’s dependence on claim 4, claim 6 is objected to for the same reasons as claim 4.

Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the method of claim 7, the matching the 3D model based on the category, the shape feature information and the outline information of each object further comprises: 
if the matching fails, constructing a 3D model of the object based on the separate target frame of the object matched unsuccessfully.  
The prior art of record, taken alone or in combination, fails to teach or fairly suggest:
attempting to match a 3D model to a category of models,
if no match is found, construct a 3D model of the object using the object’s separate target frame,
where a separate target frame of an object is an image / frame with only one object (Specification [60]).

Regarding claim 10, claim 10 is dependent on claim 9, claim 9 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claim 10’s dependence on claim 9, claim 10 is objected to for the same reasons as claim 9.

Regarding claim 11, claim 11 is dependent on claim 9, claim 9 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claim 11’s dependence on claim 9, claim 11 is objected to for the same reasons as claim 9.

Regarding claim 12, claim 12 is dependent on claim 9, claim 9 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claim 12’s dependence on claim 9, claim 12 is objected to for the same reasons as claim 9.

Regarding claim 16, claim 16 contains the allowable subject matter described in claim 4 and the reasons for the art of record not being combinable to disclose claim 16 are the same as claim 4.  Therefore, claim 16 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 4.

Regarding claim 19, claim 19 contains the allowable subject matter described in claim 9 and the reasons for the art of record not being combinable to disclose claim 19 are the same as claim 9.  Therefore, claim 19 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 9.

Regarding claim 20, claim 20 is dependent on claim 19, claim 20 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claim 20’s dependence on claim 19, claim 20 is objected to for the same reasons as claim 19.

Regarding claim 21, claim 21 is dependent on claim 19, claim 21 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claim 21’s dependence on claim 19, claim 21 is objected to for the same reasons as claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (“Dal Mutto”, US Pre-Grant Publication 20180189611 A1), in view of Haslam et al. (“Haslam”, US Pre-Grant Publication 20210346091 A1).

Regarding claim 1, Dal Mutto discloses a method for converting a 2D picture set to a 3D model (Dal Mutto (Abstract)), the method comprising: 
extracting detail characteristic information of each object in each picture in the 2D picture set by using a computer vision algorithm, wherein the detail feature information at least includes texture information (Dal Mutto [0007] acquires the texture of the object.), color feature information (Dal Mutto [0007] creates a descriptor of the 3D model which includes a multi-dimensional color descriptor space representation.) and shape feature information (Dal Mutto [0007] acquires a shape and size of the object.) of each object; 
matching a 3D model based on the category, the shape feature information and the outline information of each object, wherein the 3D model matched successfully is the 3D model of the object for each object (Dal Mutto (Fig. 6 [0088]-[0089]) discloses matching a query object into a category.  Fig. 6 illustrates classifying a shoe object, distinguishing the shoe object from bag and birdhouse objects.); and 
mapping the texture information and the color feature information of each object onto the 3D model for each object.  (Dal Mutto (Abstract) combines the color images with the 3D model.  Color information is applied to the 3D mesh as a texture map [0066].)

Dal Mutto does not describe identifying category of each object contained in each picture in the 2D picture set and outline information of each object by using a deep learning algorithm, wherein the 2D picture set comprises at least one picture.
However, these features are well known in the art as taught by Dal Mutto and Haslam. For example, Dal Mutto and Haslam disclose identifying category of each object contained in each picture in the 2D picture set and outline information of each object by using a deep learning algorithm, wherein the 2D picture set comprises at least one picture. (Dal Mutto [0007] computes a classification of an object from multiple color images and depth images.  The classification may be accomplished with a neural network [0010] [0077].
Haslam [0275] uses a UNET neural network to obtain accurate boundaries (outline) of a detected object.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Dal Mutto’s method for classifying physical objects with Haslam’s method for generating a 3D model from 2D images because Haslam uses multiple 2D images to generate a 3D model (Abstract).

Regarding claim 14, Dal Mutto discloses an apparatus for converting a 2D picture set to a 3D model, the apparatus comprising: at least one processor. (Dal Mutto (Abstract))
In light of the rejection of claim 1, the remaining limitations for the medium in claim 14 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 14 are rejected for the same reason as claim 1.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (“Dal Mutto”, US Pre-Grant Publication 20180189611 A1), in view of Haslam et al. (“Haslam”, US Pre-Grant Publication 20210346091 A1), in view of Lopez et al. (“Lopez”, US Pre-Grant Publication 20170085863 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Dal Mutto and Haslam above.
Dal Mutto and Haslam do not describe the method of claim 1, 
before the identifying category of each object contained in each picture in the 2D picture set and outline information of each object, the method further comprises: 
extracting key frames in a 2D video as pictures in the 2D picture set.
However, these features are well known in the art as taught by Lopez. For example, Lopez discloses the method of claim 1, 
before the identifying category of each object contained in each picture in the 2D picture set and outline information of each object, the method further comprises: 
extracting key frames in a 2D video as pictures in the 2D picture set.  (Lopez [0085] identifies 2D frames containing an object.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Dal Mutto’s method for classifying physical objects, Haslam’s method for generating a 3D model from 2D images with Lopez’s method that uses machine learning to convert 2D video to 3D video because Lopez identifies features for matching an object based on object type (category) [0103].

Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (“Dal Mutto”, US Pre-Grant Publication 20180189611 A1), in view of Haslam et al. (“Haslam”, US Pre-Grant Publication 20210346091 A1), in view of Lopez et al. (“Lopez”, US Pre-Grant Publication 20170085863 A1), in view of Ahmadzade et al. (“Farsi”, “Video summarization by an innovative method in shot detection.” ELCVIA: electronic letters on computer vision and image analysis. 2015 Apr 28;14(1):21-37.)

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Dal Mutto, and Haslam, and Lopez above.
Dal Mutto, and Haslam, and Lopez do not describe the method of claim 2, the extracting key frames in a 2D video as pictures in the 2D picture set comprises:
decoding the 2D video to acquire all static frames of the 2D video; and 
performing clustering analysis on all the static frames to extract a static frame with the largest entropy in each cluster as a key frame of the cluster.  
However, these features are well known in the art as taught by Farsi. For example, Farsi discloses the method of claim 2, the extracting key frames in a 2D video as pictures in the 2D picture set comprises:
decoding the 2D video to acquire all static frames of the 2D video; and 
performing clustering analysis on all the static frames to extract a static frame with the largest entropy in each cluster as a key frame of the cluster.  (Farsi (Abstract) describes the aim of a video summarization system is to provide a set of key frames which contain the most important parts of video.
(page 1 paragraph 2) The static video summarization deals with key frames. The key frames are fixed video images which include the most important video contents.  The dynamic video summarization includes a sequence of small shots which have been placed in time order. Advantage of the dynamic method is that it keeps dynamically the video contents while key frame extraction has more flexibility to show the video contents.
(page 3 paragraph 2) Shots are firstly converted into sub–shots by clustering the shots and then, entropy of each sub–shot image is calculated. The frame having maximum entropy is considered as the key frame of that sub–shot.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Dal Mutto’s method for classifying physical objects, Haslam’s method for generating a 3D model from 2D images, Lopez’s method that uses machine learning to convert 2D video to 3D video with Farsi’s system for video summarization because with Farsi’s system, the entropy of current frame is compared to the entropy of key frame and if it is higher than the one in key frame then the frame is considered as key frame (page 10 bottom).


Regarding claim 15, in light of the rejection in claim 2 and claim 3, the apparatus in claim 15 is similar and performed by the method in claim 2 and claim 3. Therefore, claim 15 is rejected for the same reason as claim 2 and claim 3.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (“Dal Mutto”, US Pre-Grant Publication 20180189611 A1), in view of Haslam et al. (“Haslam”, US Pre-Grant Publication 20210346091 A1), in view of Simpson et al. (“Simpson”, US Patent 6466205 B2).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Dal Mutto and Haslam above.
Dal Mutto and Haslam do not describe the method of claim 1, the detail feature information further comprises: whether the 2D picture is a separate target frame of an object.
However, these features are well known in the art as taught by Simpson. For example, Simpson discloses the method of claim 1, the detail feature information further comprises: whether the 2D picture is a separate target frame of an object.  (Specification [60]: if the picture includes only one object, then the picture is a separate target frame of the object.)
(Simpson (Fig. 1 column 4 lines 40-43) illustrates a series of video frames.  Simpson Fig. 2 illustrates the Fig. 1 frames dissected into 2D pictures, each having a single object.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Dal Mutto’s method for classifying physical objects, Haslam’s method for generating a 3D model from 2D images with Simpson’s system for creating models because Simpson creates 3D models from 2D digital input images (column 1 lines 6-10).

Regarding claim 17, in light of the rejection in claim 7, the apparatus in claim 17 is similar and performed by the method in claim 7. Therefore, claim 17 is rejected for the same reason as claim 7.

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (“Dal Mutto”, US Pre-Grant Publication 20180189611 A1), in view of Haslam et al. (“Haslam”, US Pre-Grant Publication 20210346091 A1), in view of Simpson et al. (“Simpson”, US Patent 6466205 B2), in view of Kraft (US Pre-Grant Publication 20160314512 A1), in view of Gu et al. (“Gu”, US Pre-Grant Publication 20190066334 A1).

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Dal Mutto and Haslam above.
Dal Mutto and Haslam do not describe the method of claim 1, the extracting detail characteristic information of each object in each picture in the 2D picture set comprises: 
locating objects in any picture in the 2D picture set by using a superpixel and/or threshold segmentation method;
based on the locating information of each object in the picture, extracting the texture of each object by using Tamura texture feature algorithm and wavelet transform.
However, these features are well known in the art as taught by Kraft. For example, Kraft discloses the method of claim 1, the extracting detail characteristic information of each object in each picture in the 2D picture set comprises: 
locating objects in any picture in the 2D picture set by using a superpixel and/or threshold segmentation method (Kraft [0034] uses thresholding as a filter for object edge detection.);
based on the locating information of each object in the picture, extracting the texture of each object by using Tamura texture feature algorithm and wavelet transform. (Kraft [0031] extracts textures using Tamura features and wavelet transforms.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Dal Mutto’s method for classifying physical objects, Haslam’s method for generating a 3D model from 2D images with Kraft’s system for searching for items in a shopping environment because with Kraft’s system, feature extraction techniques include various approaches to detect and define characteristics of an image or segments of an image. The output of such techniques can sometimes be referred to as feature descriptors or signatures. Features herein are not limited to computer vision features, but also include other types of features such as product's features, colors, shapes etc. [0031]

Dal Mutto, Haslam, and Kraft as modified by Simpson further teach if the picture comprises only one object, then the picture is a separate target frame of the one object. (Simpson (Fig. 1 column 4 lines 40-43) illustrates a series of video frames.  Simpson Fig. 2 illustrates the Fig. 1 frames dissected into 2D pictures, each having a single object.)

Dal Mutto, Haslam, Kraft, and Simpson do not describe extracting color feature information of each object by using a color histogram matching.
However, these features are well known in the art as taught by Gu. For example, Gu discloses extracting color feature information of each object by using a color histogram matching. (Gu [0060] calculates the color feature of the image according to the hue histogram and using histogram matching.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Dal Mutto’s method for classifying physical objects, Haslam’s method for generating a 3D model from 2D images, Kraft’s system for searching for items in a shopping environment, Simpson’s system for creating models with Gu’s system for measuring trajectory tracking accuracy because Gu’s system constructs a precise geometric model [0047].

Dal Mutto discloses extracting shape feature information of each object by using a geometric parameter method.  (Dal Mutto [0007] acquires a shape and size of the object using a multi-dimensional shape descriptor (geometric parameter).)

Regarding claim 18, in light of the rejection in claim 8, the apparatus in claim 18 is similar and performed by the method in claim 8. Therefore, claim 18 is rejected for the same reason as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613